Title: To George Washington from Major General Philip Schuyler, 1 February 1777
From: Schuyler, Philip
To: Washington, George



Sir
Albany [N.Y.] February 1 1777.

Yesterday Mr Kirkland the Indian Missionary in the Service of the United States with nine Indians arrived here from Oneida & Fort Schuyler. Your Excellency will perceive by the enclosed, which is Copy of a Paper he delivered me, that It corroborates the Intelligence I have heretofore received that the Enemy intend to attack Tyonderoga as soon as they shall be able to cross Lake Champlain on the Ice, In Consequence of this Information I have again written to the Eastern States and to the Convention of this, to afford me all the Assistance in their Power, But I fear if any is sent, it will come too late, as I apprehend that the Lake will be passible in a Fortnight at farthest, I wish Your Excellency to second my Application that such a Body of Men may be sent up as will probably prevent the Enemy from Attempting Any Thing farther, if they should possess themselves of Tyonderoga, For if they should come to this Place, Fear and that Attention which most Men pay to the Security of their property will, I apprehend, bring on such a General Defection as to threaten Ruin to the Liberties of America. I am Dr Sir with sincere Esteem Your Excellencys Most Obedt Humble servt

Ph: Schuyler

